Case 1:20-cv-04688-LAK-KNF Document 19 Filed 09/11/20 Page 1 of 2
         Case 1:20-cv-04688-LAK-KNF Document 19 Filed 09/11/20 Page 2 of 2




Memo Endorsement                 La Quinta Worldwide v Triumph Hosp., LLC, 20-cv-4688 (LAK)


                Plaintiff moves to dismiss the counterclaims in this trademark infringement case. If
the counterclaims are legally sufficient and plaintiff’s use is anything but “fair,” it is only by the
barest of margins. Defendant’s likelihood of prevailing on them probably is minimal. In any case,
however, it would be preferable to deal with them on fuller record. Accordingly, plaintiff’s motion
to dismiss the counterclaims [DI 13] is denied.

               SO ORDERED.

Dated:         September 11, 2020


                                                    /s/     Lewis A. Kaplan
                                            ____________________________________________
                                                             Lewis A. Kaplan
                                                        United States District Judge
